Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on June 22, 2022.
Claims 1-23 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on June 22, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Specification
The disclosure was objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  Applicant’s amendment to the specification has addressed the objection.  Accordingly, the objection has been withdrawn. 

Claim Rejections - 35 USC § 112
Claims 4, 6-11, 15, 17-22 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendments to the claims have addressed the rejections.  Accordingly, the rejections have been withdrawn. 
Claims 14-15, 17-20 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claim Rejections - 35 USC § 103
Claims 1-2, 12-13, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Leila Abdollahi Vayghan, Kubernetes as an Availability Manager for Microservice Application, 15 January 2019 (“Vayghan”) in view of Kelsey Hightower, Kubernetes Up & Running, September 2017 (“Hightower”).  Applicant submitted that Vayghan is not citable under 35 U.S.C. 103 because disclosure of Vayghan was made less than year before the effective filing date of the claimed invention and was made by the inventors.  Applicant has submitted that the disclosure of Vayghan is made by the same inventors, and therefore, the rejection has been withdrawn.  New grounds of rejection has been made in this Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 12-16, and 23 were rejected under 35 U.S.C. 103 as being unpatentable over in view Heron et al. US Patent Publication No. 2021/0036951 (“Heron”) in view of Kelsey Hightower, Kubernetes Up & Running, September 2017 (“Hightower”) and Ghosh et al. US Patent Publication No. 2013/0046731 (“Ghosh”).

Regarding claim 1, Heron teaches a state controller running in a Kubernetes system (para. [0037 Kubernetes), the state controller being operative to: 
- assign labels to pods, the labels indicating services to which the pods are assigned (para. [0063] container pod… a container service labeled SVC:svc1); 
- detect a failed pod indicating a high-availability state of not ready (para. [0072] event of a failure or overloading of a container pod or node.  para. [0079] container pod 526B of the node 510B has failed, is overloaded, or is otherwise unreachable); and 
- assign the label to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod (para. [0073] second segment or SID, nodeC:End.X.PSP; can represent a secondary SR path or route to the container service SVC:svc1. para. [0079] process the next segment or SID, nodeC:End.X.PSP).
Heron does not expressly teach that the label indicates high-availability of pods and the failed pod having a label indicating a high-availability state of not ready.
Heron does not expressly teach reassigning the label indicating the high-availability state to a health pod. 
Hightower teaches pods having labels indicating high-availability state (p. 26-27.  Label Selectors. filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron with Hightower such that the labels of Heron include the high-availability state of the pods.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to utilize the labels to access information regarding the pods including states of the pods and provide the capability to filter pods based on availability states provided in the labels.
Ghosh discloses assigning label indicates high-availability of nodes and a failed node having a label indicating a high-availability state of not ready; and reassigning the label indicating the high-availability state to a healthy node (para. [0052] role of the active node, role of standby. para. [0138] detects that an active mid-tier database node at a first host has failed.  para. [0140] configures a standby node… to assume the role of active node.  para. [0143] configures the formerly failed node… as a new standby node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Ghosh’s disclosure of assigning labels indicating states of nodes and reassigning the label indicating the high-availability state to a health node such that the labels of pods of Heron are modified to indicate states and a label indicating high-availability state, active, is reassigned to a healthy pod.  One of ordinary skill in the art would have been motivated to do so because Heron is concerned with providing services in the event of a failure by providing routing in the event of a failure of a container or node.  Ghosh would have provided similar benefits of enabling the standby pod to resume the functions as the new active pod and providing a backup to the new active pod.

Regarding claim 12, Heron teaches a method for operating a state controller, comprising: 
- assigning labels to pods, the labels indicating services to which the pods are assigned (para. [0063] container pod… a container service labeled SVC:svc1); 
- detecting a failed pod indicating a high-availability state of not ready (para. [0072] event of a failure or overloading of a container pod or node.  para. [0079] container pod 526B of the node 510B has failed, is overloaded, or is otherwise unreachable); and 
- assigning the label to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod (para. [0073] second segment or SID, nodeC:End.X.PSP; can represent a secondary SR path or route to the container service SVC:svc1. para. [0079] process the next segment or SID, nodeC:End.X.PSP).
Heron does not expressly teach that the label indicates high-availability of pods and the failed pod having a label indicating a high-availability state of not ready.
Heron does not expressly teach reassigning the label indicating the high-availability state to a health pod. 
Hightower teaches pods having labels indicating high-availability state (p. 26-27.  Label Selectors. filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron with Hightower such that the labels of Heron include the high-availability state of the pods.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to utilize the labels to access information regarding the pods including states of the pods and provide the capability to filter pods based on availability states provided in the labels.
Ghosh discloses assigning label indicates high-availability of nodes and a failed node having a label indicating a high-availability state of not ready; and reassigning the label indicating the high-availability state to a healthy node (para. [0052] role of the active node, role of standby. para. [0138] detects that an active mid-tier database node at a first host has failed.  para. [0140] configures a standby node… to assume the role of active node.  para. [0143] configures the formerly failed node… as a new standby node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Ghosh’s disclosure of assigning labels indicating states of nodes and reassigning the label indicating the high-availability state to a health node such that the labels of pods of Heron are modified to indicate states and a label indicating high-availability state, active, is reassigned to a healthy pod.  One of ordinary skill in the art would have been motivated to do so because Heron is concerned with providing services in the event of a failure by providing routing in the event of a failure of a container or node.  Ghosh would have provided similar benefits of enabling the standby pod to resume the functions as the new active pod and providing a backup to the new active pod.

Regarding claim 23, Heron teaches a non-transitory computer readable media having stored thereon instructions for operating a state controller, said instructions comprising: 
- assigning labels to pods, the labels indicating services to which the pods are assigned (para. [0063] container pod… a container service labeled SVC:svc1);
 - detecting a failed pod indicating a high-availability state of not ready (para. [0072] event of a failure or overloading of a container pod or node.  para. [0079] container pod 526B of the node 510B has failed, is overloaded, or is otherwise unreachable); and 
- assigning the label to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod (para. [0073] second segment or SID, nodeC:End.X.PSP; can represent a secondary SR path or route to the container service SVC:svc1. para. [0079] process the next segment or SID, nodeC:End.X.PSP).
Heron does not expressly teach that the label indicates high-availability of pods and the failed pod having a label indicating a high-availability state of not ready.
Heron does not expressly teach reassigning the label indicating the high-availability state to a health pod. 
Hightower teaches pods having labels indicating high-availability state (p. 26-27.  Label Selectors. filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron with Hightower such that the labels of Heron include the high-availability state of the pods.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to utilize the labels to access information regarding the pods including states of the pods and provide the capability to filter pods based on availability states provided in the labels.
Ghosh discloses assigning label indicates high-availability of nodes and a failed node having a label indicating a high-availability state of not ready; and reassigning the label indicating the high-availability state to a healthy node (para. [0052] role of the active node, role of standby. para. [0138] detects that an active mid-tier database node at a first host has failed.  para. [0140] configures a standby node… to assume the role of active node.  para. [0143] configures the formerly failed node… as a new standby node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Ghosh’s disclosure of assigning labels indicating states of nodes and reassigning the label indicating the high-availability state to a health node such that the labels of pods of Heron are modified to indicate states and a label indicating high-availability state, active, is reassigned to a healthy pod.  One of ordinary skill in the art would have been motivated to do so because Heron is concerned with providing services in the event of a failure by providing routing in the event of a failure of a container or node.  Ghosh would have provided similar benefits of enabling the standby pod to resume the functions as the new active pod and providing a backup to the new active pod.

Regarding claim 2, Heron in view of Hightower and Ghosh teach the state controller of claim 1, further operative to continuously monitor the pods state to detect failed pods (Heron: para. [0072] event of a failure or overloading of a container pod or node.  para. [0079] container pod 526B of the node 510B has failed, is overloaded, or is otherwise unreachable.  Hightower: p. 26.  Label Selectors, filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).

Regarding claim 3, Heron does not teach the state controller of claim 1, wherein, when the label indicating the high-availability state of the failed pod has a value indicative of an active state, the state controller is further operative to reassign the label indicating the high-availability state of the healthy pod from standby to active and to reassign the label indicating the high-availability state of the failed pod from active to standby.
Ghosh teaches when a label indicating high-availability of a failed node has an active state, a state controller is operative to reassign the label indicating the high-availability state of the healthy node from standby to active and to reassign the label indicating the high-availability state of the failed node from active to standby (para. [0138] detects that an active mid-tier database node at a first host has failed.  para. [0140] configures a standby node… to assume the role of active node.  para. [0143] configures the formerly failed node… as a new standby node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Ghosh’s disclosure of switching the label of the standby node to active and switching the label of failed node from active to standby such that a label of a healthy pod is assigned to active and the label of a failed pod is assigned to standby.  One of ordinary skill in the art would have been motivated to do so for similar benefits of enabling the standby pod to resume the functions as the new active pod and providing a backup to the new active pod.

Regarding claim 4, Heron does not teach the state controller of claim 1, wherein, when the label indicating the high-availability state of the failed pod has a value indicative of a standby state, the state controller is further operative to assign the label indicating the high-availability state of the healthy pod previously without a label indicating the high-availability state to standby and to remove the label from the failed pod.
Ghosh teaches when a label indicating the high-availability state of the failed node has a value indicative of a standby state, a state controller is operative to assign the label indicating the high-availability state of the healthy node previously without a label indicating the high-availability state to standby and to remove the label from the failed node (para. [0147] failure at a standby node.  para. [0148] detects that a standby mid-tier database node… has failed.  para. [0150] deploys a copy of the mid-tier database at a spare node.  para. [0151] configures the spare node as a standby node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Ghosh’s disclosure of assigning a label of standby node to a spare node when the standby node has failed such that a spare pod is implemented in Vayghan and provides as a replacement for a failed standby pod.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing backups to both the active pod and the standby pod.

Regarding claim 5, Heron does not teach the state controller of claim 3, wherein a pod having a label indicating the high-availability state having a value indicative of an active state is an active pod, a pod having a label indicating the high-availability state having a value indicative of a standby state is a standby pod and a pod having an empty label or no label indicating the high-availability state is a spare pod.
Ghosh teaches a node having a label indicating the high-availability state having a value indicative of an active state is an active node, a node having a label indicating the high-availability state having a value indicative of a standby state is a standby node and a node having an empty label or no label indicating the high-availability state is a spare node (para. [0138] detects that an active mid-tier database node at a first host has failed.  para. [0140] configures a standby node… to assume the role of active node.  para. [0143] spare node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Ghosh’s disclosure of implementing an active node, standby node, and a spare node.  One of ordinary skill in the art would have been motivated to do so for similar benefits of enabling the standby pod to resume the functions as the new active pod and providing backups to both the active pod and the standby pod.

Regarding claim 13, Heron in view of Hightower and Ghosh teach the method of claim 12, further comprising continuously monitoring the pods state to detect failed pods (Heron: para. [0072] event of a failure or overloading of a container pod or node.  para. [0079] container pod 526B of the node 510B has failed, is overloaded, or is otherwise unreachable. Hightower: p. 26.  Label Selectors, filter Kubernetes objects based on a set of labels.  get pods commands return all the Pods currently running in the cluster.  STATUS Running).

Regarding claims 14-16, the claims are method claims corresponding to claims 3-5 and have similar subject matter.  Therefore, claims 14-16 are rejected under a similar rationale as claims 3-5.

Claims 6-9, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heron in view of Hightower, Ghosh, and Chirammal et al. US Patent Publication No. 2018/0375936 (“Chirammal”).

Regarding claim 6, Heron does not teach the state controller of claim 5, wherein, when the active, standby, and spare pods are deployed by a deployment controller, each active pod periodically stores a state for each client of the service, in a dedicated storage area for each active pod, in a persistent volume (PV) that is claimed through a persistent volume claim (PVC) by a plurality of active pods, a plurality of standby pods and a plurality of spare pods assigned to the service.
Chirammal teaches each active node periodically stores a state for each client of the service, in a dedicated storage area for each active node, in a persistent volume (PV) that is claimed through a persistent volume claim (PVC) (para. [0017] network applications… may require the saving of an execution state for a particular user.  para. [0037] first persistent storage volume is created in the first storage node based on the first persistent volume claim.  para. [0042] instructs storage node 152 to generate a persistent storage 154 as a persistent storage volume for service container.  service container 160 periodically saves user progress to persistent storage 154).   Ghosh discloses a plurality of active pods, a plurality of standby pods, and a plurality of spare pods assigned to the service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron, Hightower, and Ghosh with Chirammal’s disclosure of periodically storage of state in a persistent volume claimed through a persistent volume claim such that the active pod of Heron periodically stores state in a persistent volume and the plurality of active, standby and spare pods assigned to a service are enabled to claim a volume through the persistent volume claim.  One of ordinary skill in the art would have been motivated to do so for similar benefits of high-performance network storage (para. [0003],[0023]).

Regarding claim 7, Heron in view of Hightower and Ghosh teach the state controller of claim 5, wherein, when the active, standby, and spare pods are deployed by a statefulset controller.  Heron does not teach when the pods are deployed, each active pod periodically stores a state for each client of the service in a persistent volume (PV), each pod having a dedicated a PV that is claimed in its entirety by the pod through a persistent volume claim (PVC).
Chirammal discloses when a container is deployed, each active container periodically stores a state for each client of the service in a persistent volume (PV), each pod having a dedicated a PV that is claimed in its entirety by the container through a persistent volume claim (PVC) (para. [0017] network applications… may require the saving of an execution state for a particular user.  para. [0037] first persistent storage volume is created in the first storage node based on the first persistent volume claim.  para. [0042] instructs storage node 152 to generate a persistent storage 154 as a persistent storage volume for service container.  service container 160 periodically saves user progress to persistent storage 154).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Chirammal’s disclosure of implementing persistent volume claims and enabling periodic storage in a persistent volume such that each active pod of Heron has a dedicated persistent volume for periodic storage of states.  One of ordinary skill in the art would have been motivated to do so for similar benefits of high-performance network storage (para. [0003]).

Regarding claim 8, Heron does not teach the state controller of claim 6, further operative to create a replication service for the active pod, the replication service being operative to replicate the state of the active pod to the standby pod.
Ghosh teaches creating a replication service for an active node, the replication service being operative to replicate the state of the active node to the standby node (para. [0064] changes to node 150 may be constantly replicated at node 160.  para. [0088] replicate transactions from active nod 150 node to standby node 160).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Ghosh’s disclosure of a replication service such that states of the active pod of Heron are replicated to a standby pod.  One of ordinary skill in the art would have been motivated to do so for similar benefits of providing data to enable the standby pod to resume the functions as the new active pod.

Regarding claim 9, Heron does not teach the state controller of claim 8 wherein the replication service is further operative to replicate data, related with the active pod, stored in the PV.
Chirammal discloses a replication service operative to replicate data, related with the active container, stored in the PV (para. [0031] full copy of persistent storage 154 may be backed up to one storage node (e.g., storage node 157).  para. [0038] content of the first persistent storage volume may be replicated to the second storage node).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heron and Hightower with Ghosh’s disclosure of a replication service operative to replicate data stored in the PV.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to provide backup for data in case of loss of storage (para. [0018],[0023]).

Regarding claims 17-20, the claims are method claims corresponding to claims 6-9 and have similar subject matter.  Therefore, claims 17-20 are rejected under a similar rationale as claims 6-9.

Allowable Subject Matter
Claims 10-11, 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ter-Zakhariants et al. US Patent No. 11,321,200 (col. 4, lines 7-10.  active pods, standby pod. col. 4, 49-62.  standby pod 124 can take over for failed pod 126.  pod executing on a server N will resume as a standby pod).

Vogel. et al. US Patent Publication No. 2017/0220436 (para. [0019] primary role may be revoked from a member upon a detection of an error, failure, or overload condition by a state manager component of the service, and a different member may be designated as the primary).

Moscirella et al. US Patent Publication No. 2008/0120177 discloses assigning label indicates high-availability of devices and a failed device having a label indicating a high-availability state of not ready; and reassigning the label indicating the high-availability state to a healthy device (para. [0005] each of the devices is either active role or a standby role. para. [0016] primary devices 110 are initially assigned the role of active, and the backup devices 112 are initially assigned the role of standby.  active devices… providing service to the system 100.  standby devices… to transition to an active state in the event any of the active devices fail.  para. [0020] failed availability status). 


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445